 



October 17, 2006
Calumet Lubricants Co., Limited Partnership
2780 Waterfront Pkwy. E. Dr., Suite 200
Indianapolis, IN 46214
Attention: R. Patrick Murray II

Re:   ISDA Master Agreement and Schedule to the ISDA Master Agreement, dated as
of March 17, 2006 (including the Credit Support Annex and other documents
annexed thereto or incorporated therein, the “Agreement”), between J. Aron &
Company (“Aron”) and Calumet Lubricants Co., Limited Partnership
(“Counterparty”)

Ladies/Gentlemen:
     This is with reference to the above captioned Agreement. The purpose of
this letter amendment (this “Amendment”) is to set forth the parties’
understanding to amend the terms of the Agreement in accordance with the
provisions herein. All terms used herein but not otherwise defined shall have
the meaning ascribed to such terms in the Agreement. Accordingly, the parties
agree to amend the Agreement as follows:
1. The definition of “Maximum Total Capacity” deleted in its entirety and
replaced with the following:
"Maximum Total Capacity” means (i) 20 thousand U.S. Barrels per day of Crack
Spread Hedges for the current calendar month and the subsequent thirty-nine
(39) calendar months, or (ii) 15 thousand U.S. Barrels per day of Crack Spread
Hedges for the period thereafter.
     All other provisions of the Agreement shall remain in full force and
effect.
     This Amendment may be executed in any number of counterparts, each of which
shall constitute an original, but all of which, taken together, shall be deemed
to constitute one and the same agreement.
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO ANY CONFLICT OF
LAW RULES).

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to be duly
executed and delivered as of the date of first above written.

            J. ARON & COMPANY
      By:   /s/ Susan Rudov         Name:   Susan Rudov        Title:   Vice
President     

          ACCEPTED AND AGREED TO THIS 17th DAY
of October, 2006.    
 
       
Calumet
     
  Lubricants Co., Limited Partnership
By Calumet LP GP, LLC, its General Partner    
 
        By:   /s/ R. Patrick Murray II
 
Name: R. Patrick Murray II
Title:   Vice President and Chief Financial Officer    

2